     Case 8:19-cv-01521-VEB Document 25 Filed 08/31/20 Page 1 of 1 Page ID #:1462




 1                                                                                 JS-6

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
 6

 7    PAULA L. WHITTIER,                                Case No. 8:19-CV-01521 (VEB)

 8                          Plaintiff,                  JUDGMENT

 9    vs.

      ANDREW M. SAUL, Commissioner of Social
10    Security,

11                         Defendant.

12
            For the reasons set forth in the accompanying Decision and Order, it is hereby ADJUDGED
13   AND DECREED THAT (1) Plaintiff’s request for an order remanding the case for further

14   proceedings is DENIED; (2) the Commissioner’s request for an order affirming the Commissioner’s

15   final decision and dismissing the action is GRANTED; (3) judgment is entered in the

     Commissioner’s favor; and (4) the Clerk of the Court shall CLOSE this case.
16
            DATED this 31st day of August 2020
17
                                         /s/Victor E. Bianchini
18                                  VICTOR E. BIANCHINI
                          UNITED STATES MAGISTRATE JUDGE
19

20                                                  1

                        JUDGMENT – WHITTIER v SAUL 8:19-CV-01521-VEB
